Citation Nr: 9905904	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a lower back 
condition, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
April 1972.

This appeal arises from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied a rating in excess of 20 
percent for residuals of a low back injury with recurrent low 
back strain.

The Board notes that in July 1996, the veteran submitted a 
statement from Louis J. Calli, Jr., M.D., a Board-certified 
cardiologist.  Dr. Calli reviewed the veteran's history of 
injury and treatment, noting that he had suffered a T-12 
(thoracic vertebrae) fracture as a result of the destruction 
of his tank by hostile action, with a continuing radiculitis 
from that injury.  He also commented on other, non-related 
service-connected injuries.  The Board noted deformity of the 
12th thoracic vertebra and associated osteophyte formation, 
together with X-rays demonstrating a T-12 compression 
fracture, in a March 1991 decision.  However, the relevant 
issues on appeal at that time were limited to the veteran's 
entitlement to service connection for a herniated nucleus 
pulposus (HNP) at L5-S1, and an increased rating for 
residuals of a low back injury.  The evidence regarding the 
veteran's T-12 fracture does not appear to have been 
incorporated in a finding of fact at that time, or required 
for any of the Board's legal conclusions.  

In October 1991, the RO denied service connection for 
residuals of a compression fracture of the 12th thoracic 
vertebra, finding that service medical records were 
"negative for any finding referable to the thoracic spine."  
Dr. Calli's July 1996 letter was noted in the RO's September 
1998 supplemental statement of the case, but no adjudication 
was performed to determine whether his opinion was new and 
material, so as to warrant reopening of the October 1991 
claim.  Accordingly the Board refers this issue to the RO for 
appropriate development and the issuance of a formal rating 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal had been obtained by 
the RO.

2.  The veteran's low back condition is manifested by slight 
limitation of range of motion, with pain reported during 
motion or activity; there is no evidence of muscle spasm, 
loss of lateral spine motion, listing of the spine, 
Goldthwaite's sign or abnormal mobility of the spine on 
forced motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
lower back condition have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.151, 3.155, 
3.156, 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5295, 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for residuals 
of a low back injury sustained in the Republic of Vietnam, 
when the tank in which he was a crewman struck a mine.  Since 
this condition was previously service connected and rated, 
and the veteran is asserting that a higher rating is 
justified due to an increase in severity of the disability, 
his claim must be deemed "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 Vet.App. 
377, 381 (1994).  Under these circumstances, pursuant to its 
duty to assist, the VA may be required to provide a new 
medical examination to obtain evidence necessary to 
adjudicate the increased rating claim.  Id., citing Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  This obligation 
was satisfied by the November 1995 examination performed at 
the VA Medical Center (VAMC) in Indianapolis, described below 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Neither the veteran nor 
his representative have asserted that his condition has 
worsened since the November 1995 VA examination.

Prior to his current claim, the veteran's back condition was 
last evaluated in January 1993, at which time his 20 percent 
rating was continued.  In September 1995, the veteran filed a 
request that this evaluation be reconsidered, and attached a 
statement from his VA treating physician which indicated that 
he had mild degenerative spondylosis at S1, with posterior 
bulging and subannular herniation of disc material (per a 
September 1991 MRI).  He reportedly was receiving epidural 
steroids which had failed to relieve his low back pain and 
was rated a "poor" candidate for back surgery due to a 
dilated heart.  With respect to the evidence pertaining to 
disability related to bulging and herniation at S-1, the 
Board notes that it previously denied service connection for 
this condition in March 1991, and the veteran's current claim 
pertains solely to the proper evaluation of his remaining low 
back pathology, i.e., low back strain with pain on motion.  
See and compare 38 C.F.R. §§ 3.151, 3.155, 3.156, 20.1105.

After receiving the veteran's claim, the RO requested an 
orthopedic examination, which was performed at the 
Indianapolis VAMC in November 1995.  The veteran reported 
progressive lower back pain with anterior thigh numbness, 
right leg weakness and burning in the anterior calf, all of 
which occurred "even after small distances of ambulation."  
Therapy, including anti-inflammatory drugs, a back brace and 
a TENs unit, were reportedly ineffective.  Objectively, the 
veteran's back demonstrated forward flexion to "two feet off 
the ground," backward extension of 10 degrees, lateral 
flexion of 30 degrees bilaterally, and rotation of 30 degrees 
bilaterally.  No muscle spasm, malalignment, tenderness or 
loss of lumbar lordosis was observed.  Lower extremity 
reflexes were equal bilaterally at 2/4, and sensation was 
reportedly intact in the L1 through S1 distribution.  Motor 
strength was 4/5 throughout, with negative clonus, Babinski 
sign and straight leg raising.  No X-rays were taken during 
the examination.  The examiner's assessment was post-
traumatic arthritis of the spine with recurrent lumbar 
strains. 

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO has rated the residuals of the veteran's back injury 
under 38 C.F.R. § 4.71a, DC 5295, which evaluates lumbosacral 
strain.  A 20 percent rating is appropriate where there is 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion (unilaterally), in a standing position, while 
assignment of a 40 percent rating requires severe disability, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The medical evidence contained in the claims 
file shows no indication of marked limitation of forward 
bending, Goldthwaite's sign, loss of lateral motion, or 
narrowing or irregularity of joint space (other than that 
related to the HNP found to be nonservice-connected).  
Accordingly, the criteria for a 40 percent rating have not 
been satisfied, and no increase is warranted under this 
diagnostic code.

In evaluating the severity of a disability, however, 
consideration also must be given to the potential application 
of various other provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran.  See Suttmann 
v. Brown, 5 Vet.App. 127, 133 (1993); Schafrath v. Derwinski, 
1 Vet.App. 589, 592-593 (1991).  Therefore, the Board has 
also reviewed the veteran's condition under 38 C.F.R. 
§ 4.71a, DC 5292, as limitation of motion of the lumbar 
spine.  Under this code, a 10 percent rating as assigned for 
slight limitation of motion and a 20 percent rating is 
appropriate for moderate impairment, while assignment of a 40 
percent rating requires a severe limitation of motion.  
Although these terms are not further defined, the veteran's 
forward flexion to two feet off the ground and rotation of 30 
degrees bilaterally appear to be essentially normal, while 
his backward extension to 10 degrees and lateral flexion of 
30 degrees bilaterally appear to be, at most, slight 
limitations.

The Board notes that pain is an important disability factor 
that must be considered in the rating of a claimant's 
disabilities.  The veteran has consistently reported pain 
associated with his lumbar spine, although it is not clear 
whether this pain relates to his chronic lumbosacral strain, 
his nonservice-connected HNP, or a combination of the two.  
The law and regulations governing the Board's deliberations 
provide that when there is an "approximate balance" of 
evidence regarding the merits of an issue material to the 
determination of a claim, "the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet.App. 49, 54 (1990).  Resolving all 
reasonable doubt in the veteran's favor, for the purpose of 
this evaluation, the Board will consider all pain to be 
attributable to the lumbosacral strain.

A body part which becomes painful on use must be regarded as 
seriously disabled when the pain is supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  However, there do not 
appear to be any objective findings of pathology in the 
veteran's November 1995 VA examination (e.g., guarded 
movement, diminished range of motion, abnormal positioning of 
the back or muscle spasm) to account for any additional 
functional loss.  Nevertheless, the Board notes that the 
evidence of prior treatment for pain is substantial, and 
finds that the evidence of slightly limited range of motion, 
combined with the pain which has been consistently reported 
and treated, could presumably account for some additional 
functional loss.  This could provide a basis for the 
assignment of a 20 percent evaluation for the limitation of 
lumbar spine motion under DC 5292, but no more.  See 
generally, 38 C.F.R. §§ 4.40, 4.45 (1996); DeLuca v. Brown, 8 
Vet.App. 202 (1995); Voyles v. Brown, 5 Vet.App. 451, 453 
(1993).  Absent any evidence of ankylosis of the lumbar 
spine, or of neurological findings relative to the veteran's 
service-connected lower back condition, the criteria for a 
rating in excess of 20 percent have not been met and the 
veteran's appeal must be denied.

Finally, when evaluating an increased rating claim, the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no showing 
that the veteran's service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" and need not remand this matter to the RO for 
consideration of an extraschedular rating.  See Bagwell, 9 
Vet.App. at 338-339; Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

A rating in excess of 20 percent for a lower back condition 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

